Citation Nr: 9904214	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  92-11 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
left knee disability.  


ATTORNEY FOR THE BOARD

Don Hayden, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to July 
1972.

This matter has comes before the Board of Veterans' Appeals 
(Board) from a July 1990 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Boston, 
Massachusetts (RO).  The appealed rating decision granted 
service connection for left knee and sinus disorders and 
assigned a zero percent rating for each, denied service 
connection for a gastrointestinal disorder, a back disorder 
and a nervous condition and denied entitlement to a permanent 
and total disability rating for nonservice-connected pension 
purposes.  In October 1990, the veteran was advised that the 
left knee and a sinus disorders were not compensably 
disabling, that service connection for a hernia had been 
denied and that he was found to be not permanently and 
totally disabled.  In a notice of disagreement received in 
September 1991, the veteran stated that he was appealing the 
rating assigned for his left knee disorder, the denial of 
service connection for hiatal hernia and the denial of a 
permanent and total disability rating for nonservice-
connected pension purposes.  

In a May 1996 rating decision, the RO determined that the 
veteran was permanently and totally disabled for nonservice-
connected disability pension purposes and rated the knee 
disorder 10 percent disabling based on recurrent subluxation 
or lateral instability.  In a claim for an increased rating, 
the claimant will generally be presumed to be seeking the 
maximum benefit allowed and such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  

In an August 1996 decision, the Board denied service 
connection for a gastrointestinal disorder, including hiatal 
hernia, and remanded the issue of entitlement to an increased 
rating for the left knee disability.  The issue of 
entitlement to an increased rating for the left knee 
disability has been remanded by the Board in January 1993 and 
April 1994 in addition to the August 1996 remand.  

In June 1997, the RO denied service connection for 
bronchitis, sinusitis, a right knee disorder, claimed as 
secondary to the service-connected left knee disorder, and 
alcohol dependence and determined that the veteran was not 
totally disabled based on individual unemployability due to 
service-connected disability.  The veteran was notified of 
that decision later that month.  The veteran did not file a 
notice of disagreement with the denial of service connection 
for alcohol dependence or a total rating based on individual 
unemployability.  Although he has submitted statements 
regarding the left knee disorder and sinusitis that are 
construed as notices of disagreement, those issues have not 
been developed for appellate review and are referred to the 
RO for appropriate action.  


CONTENTIONS OF APPELLANT ON APPEAL

In essence, it is contended by the veteran that his left knee 
warrants more than the currently assigned 10 percent 
disability rating.  He says that he can barely climb a flight 
of stairs.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the claim for an increased rating for the 
left knee disability.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable determination of the veteran's appeal.  

2.  Subluxation or lateral instability was not demonstrated 
on the most recent VA examination.

3.  The left knee can be fully extended and flexed to 100 
degrees.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for left 
knee disability have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic 
Code 5257 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In a medical history made in connection with a June 1972 
examination for separation from service, the veteran reported 
a trick or locked knee.  The examination found a stable left 
knee with pain and grinding on motion of the left patella.  
The examiner said that the "trick" knee that the veteran had 
reported referred to chondromalacia patella of the left knee.  

In April 1973, the veteran was admitted to the Cooley 
Dickinson Hospital.  It was recorded that he had considerable 
difficulty with recurrent dislocation of the left patella.  
During hospitalization, he underwent surgery to repair the 
dislocated left patella.

During an August 1973 service department evaluation, the 
veteran reported that he had a long history of intermittent 
pain in the left knee which had been diagnosed by a VA 
physician as a subluxating patella.  There was mild effusion 
of the left knee with synovial hypertrophy.  Flexion of the 
knee was to approximately 130 degrees and he lacked 
approximately 10 to 15 degrees of full extension of the leg.  
The pertinent diagnostic impression was subluxating patella, 
left, status post Roux procedure.  

VA outpatient treatment records covering the period from 
February 1989 to March 1990 do not show any complaints or 
findings regarding the left knee.  X-rays of the veteran's 
left knee made by the VA in October 1989 were interpreted as 
showing a deformity on the anterior margin of the 
supracondylar region of the femur and a spur of the anterior 
surface of the patella.  The deformity on the anterior margin 
of the supracondylar region of the femur was described as 
appearing benign, most likely a broad-based exostosis, but 
which could be related to an old injury.  The clinical 
history was reported to be "Question chondromalacia."  

During a March 1990 examination by T. P. McGrory, M.D., it 
was recorded that, in the distant past, the veteran had 
apparently dislocated his left patella and that he still had 
occasional pain in that knee.  

Following an April 1990 VA psychiatric examination, the 
pertinent Axis III diagnosis was left knee osteoarthritis.  
X-rays taken in April 1990 of the left knee noted a 
supracondylar deformity and a spur of the anterior surface of 
the patella.  The impression was that the appearance of the 
supracondylar region was most likely broad-based exostosis 
which could be deformity of old injury.  It was noted that 
the films were the same as those which had been made in 
October 1989.  

In a June 1995 VA examination, it was recorded that the 
veteran had been seen many times in service for knee pain and 
had left service primarily because of severe pain in both 
knees.  He found stairs difficult.  It was more difficult to 
go upstairs than down.  He walked with a slight limp favoring 
the left leg.  There was no swelling, deformity, lateral 
instability or subluxation.  The left knee could be flexed to 
100 degrees and lacked 10 degrees of full extension.  Drawer 
sign was negative.  He could only perform about 40 percent of 
the full squatting maneuver.  The pertinent diagnoses were 
history of unstable left kneecap and status postoperative 
Roux procedure in 1973.  X-rays were reported to show mild 
narrowing of the medial joint compartment, bilaterally, 
without significant surrounding spurring or sclerosis.  There 
was no joint effusion or evidence of a loose body.  An 
exostosis of the distal femur on the left was unchanged in 
appearance from previous examinations in May 1994 and April 
1990.

A September 1996 progress note shows that the veteran had 
undergone a cardiac stress test in March 1996 which had been 
suboptimal as he only exercised for three minutes due to his 
legs giving out; the word "knees" was handwritten next to 
the word "legs" which was typed, as was the rest of the 
note.  

In September 1996, pursuant to the Board's direction in the 
August 1996 remand, the RO requested that the veteran provide 
information regarding medical treatment for his left knee 
since July 1989.  In an October 1996 letter, the veteran said 
that the VA had the only available medical records.  
In the August 1996 remand, the Board also directed that the 
veteran be examined and stated a number of questions to be 
answered by the examiner.  These included whether the 
service-connected left knee disability involved only the 
joint structure or also involved the muscles and/or nerves.  
The Board also inquired as to whether the service-connected 
left knee disability caused weakened movement, excess 
fatigability, or incoordination, and, with respect to any 
subjective complaints of pain, whether pain was visibly 
manifested on movement of the joints.  Also, the Board asked 
about the presence and degree of any muscle atrophy 
attributable to the service-connected left knee disability, 
the presence of any change in condition of the skin, 
including due to impaired vascular filling, or indicative of 
disuse, due to the service-connected disability, or the 
presence of any other objective manifestation demonstrating 
disuse or functional impairment due to pain attributable to 
the service-connected disability.  The examiner was requested 
to comment on the severity of these manifestations on the 
ability of the veteran to perform average employment in a 
civil occupation.  

In letters written in July and August 1997, the veteran 
objected to traveling to Boston for an examination, citing 
agoraphobia, anxiety reaction and panic attacks, although he 
did agree to report and has reported.  

During an October 1997 VA examination, it was recorded that 
the veteran had injured his left knee in a fall from a ladder 
in 1971; he had been unable to work since 1989 because of 
migraine, low-back pain and panic disorder.  He reported that 
he climbed stairs one step at a time and could not walk for 
prolonged periods without pain in both knees.  On 
examination, there was no soft tissue swelling or joint fluid 
accumulation, no bony deformities of the left knee and no 
valgus or varus deformity.  There was no tenderness on 
patellar compression.  There was mild tenderness on palpation 
of the medial and lateral joint lines of both knees.  The 
left knee could be flexed to 100 degrees and fully extended.  
The diagnosis was mild degenerative joint disease of the 
medial space of both knees by X-ray.  

The case was returned to the examiner because the examination 
report did not address the Board's questions.  The veteran 
was reexamined by the VA in January 1998.  At that time, the 
examiner reported that the veteran had said he had been 
unable to work since 1989 because of back pain, agoraphobia, 
and panic.  The examiner said that the veteran had not 
mentioned that he was functionally impaired with respect to 
his job by knee problems, but that he had mentioned that he 
was unable to continue a cardiac stress test because of pain 
in his knees.  The examiner said that it was very unusual 
orthopedic response to a stress test because there were 
"few" physical or radiologic changes with respect to the 
knees.  The diagnosis was the same: Mild degenerative joint 
disease of the medial space of both knees by X-ray.
Criteria and Analysis.

An allegation of increased disability from a service-
connected disorder generally establishes a well-grounded 
claim for an increased rating.  Proscelle v. Derwinski, 
2 Vet. App. 629 (1992).  The VA has obtained VA medical 
records and has had the veteran examined.  Although VA 
outpatient treatment records covering the period from 
February 1989 to March 1990 which are of record do not show 
any complaints or findings regarding the left knee there must 
have been some complaints or findings because X-rays of the 
veteran's left knee were made by the VA in October 1989 and 
in April 1990.  However, the Board does not believe that an 
additional search for outpatient treatment records is 
required by the duty to assist, because there are subsequent, 
and more current, examination findings.  Although review of 
the recorded history of a service-connected disability is 
important in making a more accurate evaluation, see 38 C.F.R. 
§ 4.2 (1998), the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board finds that the 
evidence of record is adequate to determine the degree of 
disability produced by the left knee disorder and finds that 
the VA has fulfilled its duty to assist the veteran in the 
development of the facts pertinent to his claim for an 
increased evaluation for a knee disorder.  38 U.S.C.A. 
§ 5107(a).

Disability ratings are intended to compensate for the average 
impairment of earning capacity resulting from service-
connected disabilities, insofar as can practicably be 
determined.  They are primarily established by comparing 
objective examination findings with the criteria set forth in 
the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.1 (1998). 

Recurrent subluxation or lateral instability of the knee is 
rated 10 percent disabling when slight, 20 percent disabling 
when moderate and 30 percent disabling when severe.  
38 C.F.R. § 4.71(a), Diagnostic Code 5257 (1998).  

Limitation of flexion of the knee is rated 0 percent 
disabling when limited to 60 degrees, 10 percent disabling 
when limited to 45 degrees, 20 percent disabling when limited 
to 30 degrees and 30 percent disabling when limited to 15 
degrees.  38 C.F.R. § 4.71(a), Diagnostic Code 5260.  

Limitation of extension of the leg is rated 0 percent when 
the leg lacks 5 degrees of full extension, 10 percent when 
the leg lacks 10 degrees of full extension, 20 percent when 
the leg lacks 15 degrees of full extension, 30 percent when 
the leg lacks 20 degrees of full extension, 40 percent when 
the leg lacks 30 degrees of full extension and 50 percent 
when the leg lacks 45 degrees of full extension.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5261.  

The veteran's left knee disability is currently rated under 
Diagnostic Code 5257.  Although he initially had some 
instability of the knee, a 1995 VA examination noted that 
there was no subluxation or lateral instability and left knee 
instability has been subsequently noted.  Accordingly, it 
cannot reasonably be said that any instability is more than 
slight and therefore does not warrant a rating in excess of 
10 percent.  

In order to be entitled to a higher rating based on 
limitation of motion of the knee, flexion of the knee would 
have to be limited to no more than 30 degrees or the leg 
would have to lack at least 15 degrees of full extension. The 
October 1997 VA examination found that the left knee could be 
flexed to 100 degrees and fully extended. 

In August 1996, the Board remanded this case to ascertain 
whether there was additional functional impairment of the 
left knee because of pain, as mandated by DeLuca v. Brown, 8 
Vet. App. 202, 206 (1997).  In the remand, the Board 
presented a number of questions, detailed above, which were 
to be specifically addressed by the examiner.  

Although the examiner did not specifically address the 
questions raised by the Board, he did note that the veteran 
did not report any functional impairment of his job from the 
service-connected knee disorder.  He also noted that the 
veteran's response to the stress test was an unusual 
orthopedic response, because there were "few" physical or 
radiologic changes with respect to the knees.  To be 
disabling, pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  38 C.F.R. § 4.40 (1998).  The examiner's comment 
regarding the veteran's response to the stress test appears 
to mean that the knee pathology is not adequate to support 
the veteran's complaints and that the comment regarding the 
functional impairment of his job from the service-connected 
knee disorder meant that the knee did not impair the 
veteran's ability to perform average employment in a civil 
occupation.  Therefore, the limitation of motion does not 
warrant a higher rating, because of pain or other functional 
impairment.  

The Board finds that the RO has substantially complied with 
the directions in the remand.  Stegall v. West, 11 Vet. 
App. 268 (1998).  There are no additional medical records 
regarding the knee to be obtained and, following an 
examination, the examiner discussed occupational impairment 
from the service-connected knee disorder and, in effect, 
reported that the examination findings did not support the 
veteran's complaints.  In the Board's opinion, another 
examination would serve no useful purpose and would force the 
veteran to make a trip he dislikes.  

Inasmuch as service connection is not in effect for arthritis 
of the left knee, the Board may not consider it in rating the 
knee disability.  38 C.F.R. § 4.14 (1998).  Nevertheless, 
consideration has been given to whether the veteran meets the 
requirements for a higher (or separate) rating based on 
limitation of motion.  

For a knee disability rated under DC 5257 to warrant a 
separate rating based on limitation of motion, the limitation 
of motion must at least meet the criteria for a zero-percent 
rating under 38 C.F.R. § 4.71a, Diagnostic Codes 5260 or DC 
5261.  VAOPGCPREC 23-97 (O.G.C. Prec. 23-97) (Jul. 1, 1997) 
and VAOPGCPREC 9-98 (O.G.C. Prec. 9-98) (Aug. 14, 1998).  
That is, flexion must be no more than 60 degrees, Diagnostic 
Code 5260, or the knee must lack, at least, 5 degrees of 
being able to fully extend the leg, Diagnostic Code 5261.  
Although the leg lacked 10 degrees of full extension when the 
veteran was examined in June 1995, the more recent 
examination in October 1997 found that there was no 
limitation of extension and that flexion could be 
accomplished to 100 degrees, which is greater than the 60 
degree limitation which is required for a zero percent 
rating.  Accordingly, the Board concludes that an increased 
or separate rating based on limitation of motion is not 
warranted and that a preponderance of the evidence is against 
the claim.  


ORDER

Entitlement to an increased rating for a knee disorder based 
on subluxation or lateral instability is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.  

